 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JERRY GEORGE WOOD JR,                            CASE NO. C18-983-MJP-BAT

11                                 Plaintiff,                ORDER DENYING MOTION FOR
                                                             RECONSIDERATION
12                  v.

13          DAN STITES, et al.,

14                                 Defendants.

15

16          THIS MATTER comes before the Court on Plaintiff Jerry G. Wood Jr.’s Motion for

17   Reconsideration. (Dkt. No. 54.) On January 7, 2019, the Court denied Plaintiff’s Motion for

18   Default. (Dkt. No. 31.) On January 24, 2019, Plaintiff filed a Notice of Appeal with the Ninth

19   Circuit with respect to that Order. (See Dkt. No. 37.) On February 25, 2019, the Ninth Circuit

20   dismissed the appeal for lack of jurisdiction “because the order challenged in the appeal is not

21   final or appealable.” (Dkt. No. 46.)

22          Plaintiff now moves for reconsideration of the Court’s Order denying his Motion for

23   Default. Plaintiff contends that because the Ninth Circuit found that the underlying order was

24


     ORDER DENYING MOTION FOR RECONSIDERATION - 1
 1   not a “final order,” he “should be afforded the opportunity to argue and present his case” with

 2   respect to his claim for default judgment. (Dkt. No. 54.) Plaintiff offers no grounds for

 3   reconsideration, and his contention that the dismissal of his appeal provides an invitation for this

 4   Court to reconsider its underlying order is frivolous. In any event, the Local Rules provide that

 5   motions for reconsideration are “disfavored” and must be filed “within fourteen days after the

 6   order to which it relates is filed.” LCR 7(h).

 7          Because Plaintiff has failed to comply with the requirements of LCR 7(h), the Court

 8   DENIES the Motion for Reconsideration.

 9          The clerk is ordered to provide a copy of this order to Plaintiff.

10          Dated March 13, 2019.



                                                           A
11

12
                                                           Marsha J. Pechman
13                                                         United States District Judge

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION FOR RECONSIDERATION - 2
